19-23649-rdd    Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13   Ex. B -
               Expert Report of Matthew D. Cain PhD Pg 1 of 35




                               EXHIBIT B
 19-23649-rdd    Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                Expert Report of Matthew D. Cain PhD Pg 2 of 35
                                            Professional Eyes Only / Highly Confidential
                                                             Subject to Protective Order



                IN THE UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF NEW YORK




In re:                                      Chapter 11
PURDUE PHARMA L.P. et al.,                  Case No. 19-23649 (RDD)
            Debtors



                     EXPERT REPORT OF MATTHEW D. CAIN, PHD


                                     July 6, 2021
     19-23649-rdd         Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                         Expert Report of Matthew D. Cain PhD Pg 3 of 35
                                                     Professional Eyes Only / Highly Confidential
                                                                      Subject to Protective Order
                                                     TABLE OF CONTENTS


I.     INTRODUCTION...........................................................................................................1
       A.     Background ..............................................................................................................1
       B.     Assignment ..............................................................................................................1
       C.     Qualifications and Compensation ............................................................................2
       D.     Evidence Relied Upon .............................................................................................3
       E.     Summary of Conclusions .........................................................................................3

II.    SUMMARY OF THE HRYCAY REPORT .................................................................5

III. FINDINGS REGARDING THE HRYCAY REPORT ...............................................6
       A.     Analysis Lacks Detail ..............................................................................................7
       B.     Ignores Uncertainty Inherent in Investing ...............................................................8
       C.     Conclusions are Highly Sensitive to Assumptions on IAC Asset Class ................11
       D.     Investment Returns are Inflated .............................................................................13
       E.     Requires Assumptions About Portfolio Composition............................................15
       F.     Ignores Liquidity Needs and Other Portfolio Considerations................................16
       G.     Returns of Individual Investments Likely Will Deviate from Benchmark Indices16

IV. FUTURE VALUE OF PROPOSED PAYMENTS ....................................................17
     19-23649-rdd        Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                        Expert Report of Matthew D. Cain PhD Pg 4 of 35
                                                    Professional Eyes Only / Highly Confidential
                                                                     Subject to Protective Order


I.        INTRODUCTION

          A.       Background

     1.   Purdue Pharma L.P. (“Purdue Pharma”) is a pharmaceutical company that filed for Chapter
          11 bankruptcy on September 15, 2019. 1 Trusts for the benefit of the Sackler family directly
          or indirectly owned most of the Purdue Pharma partnership interests. 2 The proposed
          restructuring plan for Purdue Pharma, filed on June 3, 2021, includes provisions requiring
          the Sackler family to make annual payments from 2021 to 2030 totaling $4.275 billion
          (“Proposed Payments”).3

     2.   I understand that the bankruptcy proceedings distinguish two branches of the Sackler
          family. According to the Hrycay Report, the Mortimer Sackler branch (“Side A”) reported
          that it had $4.8 billion of net assets as of September 30, 2019, comprised of $6.0 billion of
          assets and $1.2 billion of liabilities.4 According to the Hrycay Report, the Raymond
          Sackler branch (“Side B”) reported that it had $5.9 billion of net assets as of September 30,
          2020, comprised of $7.5 billion of assets and $1.6 billion of liabilities. 5 Both the Side A
          and Side B net asset values were based in significant part on illustrative values assigned to
          investments in Independent Associated Companies (“IACs”). 6

          B.       Assignment

     3.   Debevoise & Plimpton LLP, counsel for Side A, retained me to review and comment on
          the Hrycay Report, including whether the Hrycay Report provides the Court with a reliable
          measure of the future value of the Sackler Family net assets in 2030. I was also asked to
          calculate the value of the Proposed Payments in June 2030, since the present value of the

1
      Prime Clerk, “Purdue Pharma L.P.: Case No. 19-23649,” 2021, available at
       <https://restructuring.primeclerk.com/purduepharma/>.
2
      See, e.g., Forbes, “#30 Sackler Family,” 2021, available at
      <https://www forbes.com/profile/sackler/?sh=22f72e485d63>.
3
      Disclosure Statement for Fifth Amended Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P. and its
      Affiliated Debtors, June 3, 2021 (“Disclosure Statement”), pp. 153-154. The schedule of Proposed Payments is:
      $300 million upon the effective date, $350 million in each of 2022 through 2025, $300 million in 2026, $1 billion
      in 2027, $475 million in 2028, $400 million to $425 million in 2029, $200 million to $375 million in 2030, and
      up to $200 million in 2031 (to the extent that payments in 2029 or 2030 were less than the maximum amount).
4
      Expert Report of William P. Hrycay, CFA, June 15, 2021 (“Hrycay Report”), p. 8.
5
      Hrycay Report, p. 9.
6
      Hrycay Report, pp. 8-9.


                                                      Page 1/18
19-23649-rdd         Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                    Expert Report of Matthew D. Cain PhD Pg 5 of 35
                                                Professional Eyes Only / Highly Confidential
                                                                 Subject to Protective Order
     Proposed Payments would not be directly comparable to the future value of the Sackler
     family net assets. The future value of the Proposed Payments would represent additional
     net wealth of the Sackler family absent any Proposed Payments.

     C.     Qualifications and Compensation

4.   I am a Senior Fellow at the Berkeley Center for Law and Business and a Senior Visiting
     Scholar at Berkeley Law School, University of California. I teach courses, deliver guest
     lectures, participate in academic seminars, and conduct research in various topic areas
     related to finance, economics, accounting, law, and business. My research focuses on a
     variety of topics such as empirical corporate finance, corporate governance, board
     independence, mergers and acquisitions, hostile takeovers, shareholder lawsuits,
     negotiations, financial contracting, disclosures of financial information, and shareholder
     activism. I previously held a fellowship with the Harvard Law School Program on
     Corporate Governance, where I participated in research seminars and related activities.

5.   I worked at the U.S. Securities and Exchange Commission (“SEC”) between 2014 and
     2018. During that time, I provided economic analysis and expert witness testimony on
     behalf of the SEC in a wide variety of enforcement investigations, settlement negotiations
     and litigation, including cases alleging accounting fraud, improper revenue recognition
     practices, and disclosure violations. I also served as an advisor to SEC Commissioner
     Robert J. Jackson, Jr., during which time I assisted with enforcement oversight and
     policymaking decisions, research, and speechwriting on a wide range of topics including
     securities violations, revenue recognition practices, and corporate governance issues.
     Additionally, while employed at the SEC as a Financial Economist, I continued to work on
     and publish academic research, and I was awarded the Chairman’s Award for Economic
     Research.

6.   Prior to working at the SEC, I was an Assistant Professor of Finance at the University of
     Notre Dame. I taught courses in Mergers and Acquisitions to both undergraduate and
     graduate students, and I also conducted empirical research on various finance, legal,
     accounting, and economic topics. I have engaged in academic research for over a decade
     and continue to publish in law reviews and peer-reviewed academic journals across these
     disciplines.


                                          Page 2/18
19-23649-rdd      Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                 Expert Report of Matthew D. Cain PhD Pg 6 of 35
                                             Professional Eyes Only / Highly Confidential
                                                              Subject to Protective Order
7.    Prior to working at Notre Dame, I received a Ph.D. in Finance from Purdue University in
      2007. Prior to those studies, I worked as an analyst in Debt Capital Markets at National
      City Bank, where I assisted companies in raising syndicated loans and private placements
      of debt and equity for use in funding mergers, acquisitions, and other general corporate
      purposes. I received a B.S. in Finance from Grove City College in 2001.

8.    In addition to teaching at UC Berkeley, Notre Dame, and Purdue, I have delivered guest
      lectures to undergraduate and graduate students at Vanderbilt University, Arizona State
      University, Cornell University, and UC Berkeley School of Law. I have also presented my
      academic research at numerous academic, governmental, and professional institutions. I
      have published research in leading finance, accounting, law, and economics journals
      including the Journal of Financial Economics, Journal of Law and Economics, Journal of
      Accounting and Economics, Journal of Empirical Legal Studies, and Journal of Financial
      and Quantitative Analysis. My curriculum vitae further details my publications and
      previous testimony.

9.    My curriculum vitae, attached as Appendix A to this report, contains a more detailed list
      of my experience, including my research publications and testifying experience.

10.   I bill for my work on this matter at my standard hourly rate of $750. My rate is not
      contingent on the nature of the opinions that I form or the outcome of this case.

      D.     Evidence Relied Upon

11.   In preparing this expert report, I (or my support team from Analysis Group, Inc., working
      at my direction) have reviewed the documents provided to me, relevant publications, and
      other information and data available from public and third-party sources. A full list of all
      sources I have relied upon is included in Appendix B. In addition to the information listed
      in Appendix B, I have relied on my training and professional experience.

      E.     Summary of Conclusions

12.   The Hrycay Report presents the analysis with a false sense of precision and the conclusions
      are ultimately unreliable. My conclusion draws on two broad areas of critique, one
      conceptual and the other relating to the implementation details.



                                           Page 3/18
19-23649-rdd       Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                  Expert Report of Matthew D. Cain PhD Pg 7 of 35
                                              Professional Eyes Only / Highly Confidential
                                                               Subject to Protective Order
13.   First, the process of forecasting investment values a decade into the future is subject to
      considerable uncertainty regarding the performance of the investments. In addition to the
      performance of the underlying asset classes, a number of variables will necessarily affect
      the projections, including liquidity needs, taxes, transactions costs, and portfolio
      rebalancing. These variables are likely to be particularly important in this matter given the
      number of family units within the Side A and Side B branches of the Sackler family. Mr.
      Hrycay also misuses the illustrative $4.5 billion number assigned to the IACs, which
      represent a prominent portion of the investment portfolio and source of the proposed
      settlement payments. As set forth in the Mortimer-Side Net Asset presentation, no market
      valuation for the IACs exists and $4.5 billion is simply a hypothetical gross sales number
      of the IACs. I understand that this value assumes sales at some unknown point after
      September 2019, so it does not even represent a starting value as used in the Hrycay Report.
      The Hrycay Report fails to recognize the inherent uncertainties in these variables and
      makes no attempt to perform sensitivity analysis to understand how the conclusions would
      change based upon reasonable modifications to the underlying assumptions.

14.   Second, the Hrycay Report’s conclusions about the expected net value of the Sackler
      Family assets in 2030 are based upon a flawed analysis and are thus unreliable. The
      calculations and analysis: a) lack sufficient detail, b) ignore uncertainty inherent in
      investing, c) are highly sensitive to IAC investment assumptions, d) are premised upon
      inflated investment returns that ignore investment costs, fees, expenses, and taxes on
      dividends, e) ignore investment portfolio composition and rebalancing needs, f) ignore
      family unit liquidity considerations, investment objectives, and risk preferences, and g)
      ignore typical differences among individual investments’ realized performance. Each of
      these flaws is independent of the other, and each has the potential to inflate the calculations
      – on a standalone basis individually, as well as cumulatively across all of the flaws.

15.   The Hrycay Report’s present valuation of the Proposed Payments is not comparable to the
      Hrycay Report’s future valuation of the Sackler family net assets due to the different points
      in time for these valuations, and it ignores the potential future gains in wealth that would
      be foregone under the payment structure. The future value of the Proposed Payments
      assuming a 5.42% average return, the weighted average across asset classes from the
      Hrycay Report, would be $5.35 billion. In other words, by making the Proposed Payments,


                                            Page 4/18
     19-23649-rdd         Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                         Expert Report of Matthew D. Cain PhD Pg 8 of 35
                                                     Professional Eyes Only / Highly Confidential
                                                                      Subject to Protective Order
           the Sackler family is forgoing not only the principal of those payments, but any return that
           could be generated on that amount. The Sackler Family would be wealthier in June 2030
           than if it did not make the Proposed Payments.

     16.   Should additional relevant information become available to me, I may modify the above
           opinions or form additional opinions. If asked to testify in this matter, I anticipate using
           graphical versions of the information from this report and the underlying materials I have
           considered.


II.        SUMMARY OF THE HRYCAY REPORT

     17.   The Hrycay Report reaches two conclusions:

              a. “As of 2030, after the Proposed Payments, the expected net value of the Sackler
                 Assets would be $14,574 million.”7
              b. “The estimated present values of the Proposed Payments are in the range of
                 $2,761 million to $3,973 million.”8
     18.   To determine the “expected net value” of the Sackler Assets in 2030, the Hrycay Report
           begins with asset and liability data reported by category and undertakes the following steps.
           First, Mr. Hrycay assigns each reported category of assets and liabilities to a “similar broad
           asset categor[y]” with an index for which he can measure an investment return or observe
           a predicted rate of return.9 Second, Mr. Hrycay uses the actual investment returns on these
           broad indices to adjust the asset and liability values for both Side A (reported as of
           September 2019) and Side B (reported as of September 2020) to March 31, 2021. 10 Third,
           Mr. Hrycay predicts the value of each asset and liability category from March 31, 2021 to
           June 30, 2030 by assuming growth at a constant rate equal to BlackRock’s published
           expected annualized ten-year return for each asset class.11 In this third step, he also
           subtracts the Proposed Payments each year but is vague as to which asset class(es) he




7
      Hrycay Report, p. 6.
8
      Hrycay Report, p. 6.
9
      Hrycay Report, p. 10.
10
      Hrycay Report, p. 10.
11
      Hrycay Report, pp. 14-16. One exception is art, which comes from Citigroup because BlackRock does not report
      that asset class.


                                                    Page 5/18
     19-23649-rdd         Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                         Expert Report of Matthew D. Cain PhD Pg 9 of 35
                                                     Professional Eyes Only / Highly Confidential
                                                                      Subject to Protective Order
           subtracts those from, aside from noting that the $1 billion payment in June 2027 is from
           the IAC assets.12

     19.   The second conclusion in the Hrycay Report is a simple present value calculation of the
           Proposed Payments, using a variety of discount rates. 13 The present value of the Proposed
           Payments at the lowest discount rate of 1.51% (the 10-year US Treasury rate) is $3.97
           billion. The present value at 2.50%, which is the low end of the range stated in the
           Disclosure Statement, is $3.79 billion. The present value at 10.00%, which is the high end
           of the range stated in the Disclosure Statement, is $2.76 billion.


III.       FINDINGS REGARDING THE HRYCAY REPORT

     20.   Based on my review of the Hrycay Report, I identified seven primary issues that undermine
           the reliability of the conclusions, particularly for the purpose of assessing the likely value
           of the Sackler family net assets in 2030. I discuss each in the following subsections.

     21.   The projection of investment performance (or cash flows) becomes more difficult as the
           projection time horizon increases because the range of possible outcomes grows as the
           horizon lengthens.14 For example, the volatility of four-year returns will be double the
           volatility of one-year returns. As a result, it is much more difficult to predict investment
           values ten years into the future than it is to predict the value next year. To address this
           issue, economists tend to explicitly model this type of uncertainty in their forecasts by
           projecting upper and lower bounds or confidence intervals that increase over the time
           horizon, or by conducting sensitivity analyses to measure how the forecasted values change
           with variations in the growth or other assumptions. The Hrycay Report makes no attempt
           to properly incorporate the increasing forecast uncertainty over the investment time
           horizon. In the following sections, I explain how the BlackRock data relied upon in the




12
       The Hrycay Report assumes that none of the discretionary payment amounts in 2029 and 2030 are deferred to
       2031. Hrycay Report, pp. 17-20.
13
       Hrycay Report, pp. 20-21.
14
       Under standard assumptions, the volatility of returns over N years exceeds the volatility of one-year returns by a
       factor equal to the square root of N. Campbell, John, Andrew Low, and A. Craig MacKinlay, The Econometrics
       of Financial Markets, 1997, p. 48.


                                                       Page 6/18
     19-23649-rdd       Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                       Expert Report of Matthew D. Cain PhD Pg 10 of 35
                                                    Professional Eyes Only / Highly Confidential
                                                                     Subject to Protective Order
           Hrycay Report actually recognizes this inherent uncertainty, but that Mr. Hrycay fails to
           incorporate it in his analyses.

     22.   In addition to the performance of the underlying asset classes, a number of other variables
           will necessarily affect the projections, including liquidity needs, taxes, transactions costs,
           and portfolio rebalancing. These variables are likely to be particularly important in this
           matter given the number of family units within the Side A and Side B branches of the
           Sackler family,15 and uncertainty about the starting value and after-tax proceeds from sales
           of the IAC assets, which represent a prominent portion of the investment portfolio and
           source of the proposed settlement payments. The Hrycay Report fails to recognize the
           inherent uncertainties in these variables and makes no attempt to perform sensitivity
           analysis to understand how the conclusions would change based upon reasonable
           modifications to the underlying assumptions.

     23.   I also provide some context for interpretation of the two conclusions in the Hrycay Report.
           First, the Sackler Family net asset value in 2030 is lower (by at least $4.3 billion plus the
           proceeds the Sackler Family could make by investing that $4.3 billion) with the Proposed
           Payments than it would be without. Second, it would be inappropriate to compare the net
           asset value in 2030 with the present value as of 2021 of the Proposed Payments because it
           ignores the time value of money and differences in the risk of the cash flows. 16

           A.      Analysis Lacks Detail

     24.   As a preliminary matter, the Hrycay Report lacks the detail necessary to replicate
           Exhibits 9 and 10, which report the Estimated Net Asset Value in 2030. 17 For example, to
           create these exhibits, it is necessary to know which asset category is used to fund each of
           the Proposed Payments. I understand that a request was made for the supporting materials




15
      Disclosure Statement, p. 171 (“…while the Sackler Families are frequently described as a monolithic entity, there
      are, in fact, dozens of members of the Sackler Families spread out around the globe over a number of independent
      family units and ranging in ages from very small children to senior citizens.”).
16
      See, e.g., Berk, Jonathan and Peter DeMarzo, Corporate Finance 4th ed., 2017, p. 68 (“As long as we convert
      costs and benefits to the same point in time, we can compare them to make a decision.”). In other words, it is
      inappropriate to compare the present value of one number with the future value of another number since they are
      valued as of different points in time.
17
      Hrycay Report, pp. 18-19.


                                                      Page 7/18
     19-23649-rdd          Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                          Expert Report of Matthew D. Cain PhD Pg 11 of 35
                                                       Professional Eyes Only / Highly Confidential
                                                                        Subject to Protective Order
           for the exhibits in the Hrycay Report, but they have not been produced as of the filing of
           this report.

     25.   To calculate the 2030 net asset values, the Hrycay Report uses expected investment returns
           from the BlackRock Investment Institute. While BlackRock provides a high-level
           description of how it calculates these expected returns, their proprietary analysis is a “black
           box” that does not allow an expert to test the sensitivity of the investment returns to
           different assumptions or to independently verify their accuracy.

           B.      Ignores Uncertainty Inherent in Investing

     26.   The 2030 future values calculated in the Hrycay Report provide an incomplete picture of
           the likely investment experience because they entirely ignore the role of risk, which is a
           fundamental part of investing. For each investment class, the Hrycay Report uses a single
           number to measure future investment performance – the “mean expected return.” 18 For
           example, for the BlackRock “Global 60/40 Portfolio,” the mean expected return is 5.38%.
           A $1,000 investment earning this rate of return for 9.25 years would end with $1,624. 19
           However, BlackRock also reports ranges of outcomes. One set of figures is the range of
           outcomes that BlackRock expects half of the time: 2.71% to 8.14%. Another range
           BlackRock reports is the lower and upper “mean uncertainty”: 4.19% to 6.59%. If the
           annual return earned over the 9.25-year period were 4.19% instead of 5.38%, the $1,000
           investment would grow to $1,462 instead of $1,624, a reduction of 10.0%. 20 If the annual
           return earned over the 9.25-year period were 2.71% instead of 5.38%, the $1,000
           investment would grow to $1,281 instead of $1,624, a reduction of 21.1%. 21

     27.   BlackRock also emphasizes that these forecasts are not intended to be used as an estimate
           of future performance:

                   This information is not intended as a recommendation to invest in any
                   particular asset class or strategy or as a promise - or even an estimate - of
                   future performance. [emphasis added].22

18
      Hrycay Report, p. 14.
19
      1.0538^9.25 = 1.624.
20
      1.0454^9.25 = 1.462.
21
      1.0271^9.25 = 1.281.
22
      BlackRock Investment Institute, “Capital market assumptions,” May 2021,                      available   at
      <https://www.blackrock.com/institutions/en-us/insights/charts/capital-market-assumptions>.


                                                   Page 8/18
     19-23649-rdd      Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                      Expert Report of Matthew D. Cain PhD Pg 12 of 35
                                                   Professional Eyes Only / Highly Confidential
                                                                    Subject to Protective Order
           BlackRock cautions against reliance on expected return:

                  “Expected” return estimates are subject to uncertainty and error. Expected
                  returns for each asset class can be conditional on economic scenarios; in the
                  event a particular scenario comes to pass, actual returns could be
                  significantly higher or lower than forecasted. Because of the inherent
                  limitations of all models, potential investors should not rely exclusively on
                  the model when making an investment decision. The model cannot account
                  for the impact that economic, market, and other factors may have on the
                  implementation and ongoing management of an actual investment
                  portfolio.23

           Mr. Hrycay is thus using the BlackRock forecasts for precisely the purpose that BlackRock
           cautions against – predicting the specific value of an actual investment portfolio while
           ignoring the likely impacts of uncertainty.

     28.   The Hrycay Report improperly focuses on only the expected (or central) outcome from
           BlackRock’s projections, which creates a false sense of precision in the future wealth
           calculations, and fails to incorporate the uncertainty estimates provided by BlackRock.
           BlackRock summarizes this issue as follows:

                  Focusing on simple median estimates can lead investors astray: it is akin to
                  having one foot in freezing water, one foot in boiling water – and on average
                  feeling fine. Recessions are binary not average outcomes: they will or will
                  not happen.24

     29.   The image below from the BlackRock website displays the ranges around the mean
           expected return.25 Of note, the website contains a check-box to show “mean return
           uncertainty,” and the graph indicates wide ranges around the mean are possible.




23
      BlackRock Investment Institute, “Capital market assumptions,” May 2021, available at
      <https://www.blackrock.com/institutions/en-us/insights/charts/capital-market-assumptions>.
24
      BlackRock Investment Institute, “Building resilience: a framework for strategic asset allocation,” December
      2018, available at <https://www.blackrock.com/corporate/literature/whitepaper/bii-portfolio-perspectives-
      december-2018.pdf>, p. 4.
25
      BlackRock Investment Institute, “Capital market assumptions,” May 2021, available at
      <https://www.blackrock.com/institutions/en-us/insights/charts/capital-market-assumptions>.


                                                   Page 9/18
     19-23649-rdd      Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                      Expert Report of Matthew D. Cain PhD Pg 13 of 35
                                                   Professional Eyes Only / Highly Confidential
                                                                    Subject to Protective Order




     30.   BlackRock notes the importance of considering uncertainty:

                  To build resilient portfolios, we have developed a few necessary building
                  blocks. Central return assumptions are not enough on their own. We need
                  to assess and account for the uncertainty around these return assumptions.
                  To do so, we need to see how financial markets may evolve in different
                  scenarios by looking at multiple potential return pathways – especially
                  adverse ones.26

     31.   BlackRock uses the graph below to illustrate the importance of considering the range of
           outcomes, which widens as the forecast horizon increases; these bands of uncertainty
           increase rapidly between five and 10 years out. 27



26
      BlackRock Investment Institute, “Building resilience: a framework for strategic asset allocation,” December
      2018, available at <https://www.blackrock.com/corporate/literature/whitepaper/bii-portfolio-perspectives-
      december-2018.pdf>, p. 3.
27
      BlackRock Investment Institute, “Building resilience: a framework for strategic asset allocation,” December
      2018, available at <https://www.blackrock.com/corporate/literature/whitepaper/bii-portfolio-perspectives-
      december-2018.pdf>, p. 5.


                                                   Page 10/18
19-23649-rdd      Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                 Expert Report of Matthew D. Cain PhD Pg 14 of 35
                                              Professional Eyes Only / Highly Confidential
                                                               Subject to Protective Order




32.   The Hrycay Report presents future value estimates that are significantly higher than what
      would be calculated under more conservative growth estimates provided by BlackRock.
      As discussed above, BlackRock’s methodology emphasizes the importance of considering
      more conservative growth trajectories, a consideration ignored by Mr. Hrycay.

33.   Uncertainty about investment returns is an important consideration that is ignored in the
      Hrycay Report. The Hrycay Report thus presents the future value calculations with a false
      sense of precision. Moreover, the Hrycay Report fails to consider the full range of
      BlackRock’s growth estimates, as advocated by BlackRock’s own methodology
      description.

      C.     Conclusions are Highly Sensitive to Assumptions on IAC Asset Class

34.   I understand that the IACs are illiquid investments that have no known market value. The
      IACs have not been sold and it is unknown when some or all of the IACs will actually be
      sold or how much the proceeds of such a sale will be. I have been informed by Counsel
      that certain parties to the matter have conducted diligence regarding potential valuation of
      the IACs. I have further been instructed that the $4.5 billion number assigned to the IACs
      is an illustrative number representing gross sales proceeds of all the IACs at an unknown


                                          Page 11/18
     19-23649-rdd        Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                        Expert Report of Matthew D. Cain PhD Pg 15 of 35
                                                     Professional Eyes Only / Highly Confidential
                                                                      Subject to Protective Order
           date. This number was selected for purposes of a presentation to Mr. Hrycay’s clients (and
           others) that presented a valuation of the Sackler family’s net worth, including certain trusts.
           As the IACs have no known market value, I understand that an illustrative number was
           selected instead for purposes of demonstrating a hypothetical proportional allocation of
           value across the Side A and Side B entities.

     35.   The IAC investments are both the largest asset class (with an illustrative pre-tax value of
           $4.8B in March 2021) and have the highest assumed return (7.4%). 28 I understand that
           these are illiquid investments in a number of foreign pharmaceutical companies that the
           Sackler Family is to sell within seven years. The Hrycay Report makes an implicit
           assumption that these sales will occur at prices that reflect a 7.4% compound annual growth
           rate relative to the 2021 value. That is, according to the Hrycay Report, a sale in seven
           years would be at a 65% premium to the current value (which is based on an illustrative
           number).29

     36.   The Hrycay Report makes no attempt to perform sensitivity analysis to determine how
           actual after-tax proceeds from IAC sales to fund the Proposed Payments may depend on
           the unknown future financial condition of the businesses and the relevant markets if and
           when some or all of the assets are sold, actual tax rates (33% rate chosen as an illustrative
           rate in the Net Asset Presentation), or other factors. The Martin Report identifies a number
           of these issues.30 Moreover, the Hrycay Report does not recognize that the initial economic
           value of the IAC investments may differ significantly from the illustrative value given the
           significant complexities associated with these company investments. For example, a $1
           billion reduction in the IAC starting value will result in about a $2 billion reduction in the
           2030 valuation using Mr. Hrycay’s chosen 7.4% growth rate. 31 To the extent that the $4.5
           billion illustrative gross sale proceeds assumption for IAC pertains to a sale after
           September 2019, the Hrycay Report appears to double count the investment gains between

28
      Exhibits 1 and 2.
29
      1.074^7 − 1= 0.6486.
30
      Expert Report of Timothy J. Martin on Behalf of the Mortimer-Side Initial Covered Sackler Persons, June 15,
      2021 (“Martin Report”), p. 9 (“Neither the $4.5 billion aggregate value nor the 33% blended tax rate are
      projections of actual value or tax liability; they are applied solely for illustrative purposes. The IACs had been
      carried on the respective balance sheets at a book value basis that was not representative of the value that could
      be realized through an orderly sale process. Because the current value of the IACs was (and is) unknown, a
      hypothetical IAC value was used to better approximate the value that could be realized from an IAC sale.”).
31
      1.074^9.25 = 1.94, or roughly $2 for each $1 invested.


                                                     Page 12/18
     19-23649-rdd       Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                       Expert Report of Matthew D. Cain PhD Pg 16 of 35
                                                    Professional Eyes Only / Highly Confidential
                                                                     Subject to Protective Order
           September 2019 and that sale date because the $4.5 billion sale price would already reflect
           any gains leading up to the sale.

     37.   I further understand that the IAC investments are to be sold off in full within seven years
           and the proceeds deposited in escrow to fund the Proposed Payments. Under this approach,
           there would be no remaining value of the IAC investments in 2030 (or even earlier). Yet
           Mr. Hrycay assumes significant growth in these investment values, such that they have
           gross asset values of $3.8 billion (Side A) and $3.7 billion (Side B) in 2030. 32 This
           represents approximately 44% (Side A) and 35% (Side B) of the gross asset values in 2030,
           as compared to 37% (Side A) and 28% (Side B) in 2021. 33 The implication of these results
           is that Mr. Hrycay did not appear to properly model the sales restrictions on the IAC
           investments (in addition to the double-counting issue identified in the previous paragraph).

           D.      Investment Returns are Inflated

     38.   The actual value of the Sackler Family assets in 2030 will depend on the net returns of each
           asset class, after subtracting investment fees. However, the BlackRock expected returns
           used in the Hrycay Report are before fees, as noted on the BlackRock website, “Asset
           return expectations are gross of fees.”34 The disclosure included with the BlackRock
           expected returns data states:

                   Unlike actual portfolio outcomes, the model outcomes do not reflect actual
                   trading, liquidity constraints, fees, expenses, taxes and other factors that
                   could impact future returns.35

           While the BlackRock expected returns used in the Hrycay Report are before fees,
           BlackRock emphasizes the role of fees and accounts for them separately in its analyses. 36


32
      Exhibits 1 and 2.
33
      Calculated from Exhibits 1 and 2.
34
      BlackRock Investment Institute, “Capital market assumptions,” May 2021, available at
      <https://www.blackrock.com/institutions/en-us/insights/charts/capital-market-assumptions> (emphasis added).
35
      BlackRock Investment Institute, “BlackRock asset class return, uncertainty, volatility and correlation
      expectations,” March 31, 2021, available at
      <https://www.blackrock.com/blk-inst-assets/images/tools/blackrock-investment-institute/cma/BlackRock-
      Capital-Market-Assumptions.xlsx>.
36
      BlackRock Investment Institute, “Building resilience: a framework for strategic asset allocation,” December
      2018, available at <https://www.blackrock.com/corporate/literature/whitepaper/bii-portfolio-perspectives-
      december-2018.pdf>, p. 6 (“Costs – both from product fees and overall governance costs – are explicitly covered.
      As product fees are negotiable, they change over time and can vary greatly across different investors. Our
      framework assesses returns gross of fees. We bring representative fees into the portfolio optimisation process.”).


                                                     Page 13/18
     19-23649-rdd      Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                      Expert Report of Matthew D. Cain PhD Pg 17 of 35
                                                   Professional Eyes Only / Highly Confidential
                                                                    Subject to Protective Order
     39.   Over the course of a decade, the cost of annual fees grows due to compounding. For
           example, consider quoted foreign investments, to which Mr. Hrycay assigns a 5.4% annual
           return based on the BlackRock “Global 60/40 Portfolio.” According to the Investment
           Company Institute, the median equity mutual fund with a global investment objective
           charged annual fees of 1.23% in 2019.37 Over a 9.25-year period, a $1,000 initial
           investment would grow to $1,627 ignoring annual fees, but after including the annual
           investment costs of 1.23%, the same $1,000 investment would grow to only $1,459, a
           10.3% reduction in value.38

     40.   Expenses can be large in some asset classes, especially in alternative investments like
           private equity and hedge funds. These investments often charge a management fee
           (commonly 2% of assets), as well as a performance fee (commonly 20% of profits). 39 To
           illustrate the effective cost of these fees, suppose the fund earns 8% annually before fees
           and has the typical 2%/20% fee structure. Net of fees, the fund earns an annual return of
           4.4%, so a $1,000 investment grows to $1,489 after 9.25 years, 26.9% less than the amount
           ignoring fees ($2,038).40

     41.   Taxes are another consideration that would affect the real-world value of the Sackler
           Family assets in 2030 but is ignored by the Hrycay Report. For example, dividends and
           partnership income are taxed as ordinary income when received, reducing the amount
           invested each year. To illustrate the effect, consider a stock that has a five percent expected
           return, comprised entirely of dividends (i.e., no capital gains), and an investor with a 40%
           combined federal and state income tax rate. After 9.25 years, this investor would have
           $1,314 (after tax) per $1,000 invested, which is 16.3% less than the amount if taxes are
           ignored ($1,570).41




37
      Investment Company Institute, “ICI Research Perspective: Trends in the Expenses and Fees of Funds, 2019,”
      March 2020, available at <https://www.ici.org/system/files/attachments/pdf/per26-01.pdf >, p. 5.
38
      1.0540^9.25 = 1.627; 1.0417^9.25 = 1.459.
39
      See, e.g., Preqin Academy, Lesson 2.3 “Private Capital Fund Terms,” 2021, available at
      <https://www.preqin.com/academy/lesson-2-private-capital/private-capital-fund-terms>; Preqin Academy,
      Lesson     3.3,   “Hedge      Fund   Fees,      Types,     and    Structures,”   2021,     available at <
      https://www.preqin.com/academy/lesson-3-hedge-funds/hedge-fund-fees-types-and-structures>.
40
      8.0% − 2.0% − 0.2×8.0% = 4.40%; 1.0800^9.25 = 2.038; 1.0440^9.25 = 1.489.
41
      5.0%×(1− 0.4) = 3.0%; 1.0500^9.25 = 1.570; 1.0300^9.25 = 1.314.


                                                  Page 14/18
19-23649-rdd        Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                   Expert Report of Matthew D. Cain PhD Pg 18 of 35
                                                Professional Eyes Only / Highly Confidential
                                                                 Subject to Protective Order
42.   To illustrate how the actual performance of the Sackler Family portfolio may differ from
      the forecasted annual returns in the Hrycay Report, I examine two of the trusts, which I
      refer to as “Trust A” and “Trust B.” Using data on the flows of funds into and out of these
      trusts and their September 2019 ending values, I calculate the approximate annual return
      earned over the period 2010 through 2019. As summarized in Exhibit 6, “Trust A” earned
      approximately 1.15% per year, as compared to an assumed return of 4.28% in the Hrycay
      Report. To the extent that “Trust A” earns returns from 2021 through 2030 that are lower
      than assumed by the Hrycay Report, the 2030 net asset value will be lower than indicated
      in the Hrycay Report. The exhibit also shows that the Hrycay Report assumes a higher
      return than the historical realized return for “Trust B” and the two on a combined basis.

      E.     Requires Assumptions About Portfolio Composition

43.   Another embedded assumption in the Hrycay Report is that the Sackler family would not
      alter the composition of their portfolios in light of the Proposed Payments and other
      developments between 2019 and 2021, and that they would not rebalance their portfolios
      over time.

44.   The Hrycay Report uses the composition of the Side A portfolio in September 2019 and
      the Side B portfolio in September 2020. I understand that the Proposed Payments were
      determined later, so the observed portfolio allocations would not reflect any adjustments
      the Sackler family might have made after the Proposed Payments were known. A standard
      wealth management approach is to tailor the portfolio to account for fixed, known future
      obligations. For example, a typical investor would tend to shift assets into less risky
      investments in advance of binding payment obligations in order to avoid the risk of having
      to withdraw funds during a downturn in an investment’s performance.

45.   Moreover, the Hrycay Report fails to incorporate portfolio rebalancing. A typical investor
      will target a certain risk profile for an investment portfolio. Investments with greater risk
      will be expected to grow at higher rates, and thus over time will constitute a greater fraction
      of the investment portfolio. In order to maintain the same level of overall portfolio risk, it
      is necessary to rebalance and shift some of the higher growth investment values into less
      risky investment categories. The Hrycay Report fails to incorporate any rebalancing. This
      has the result of shifting the projected Sackler family portfolio such that an increasing


                                           Page 15/18
     19-23649-rdd       Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                       Expert Report of Matthew D. Cain PhD Pg 19 of 35
                                                    Professional Eyes Only / Highly Confidential
                                                                     Subject to Protective Order
           fraction is held in the asset classes with the highest assumed return, and thus the highest
           risk. Because the Hrycay Report assumes that each investment always earns the same
           constant return, this artificially inflates the calculated 2030 portfolio value relative to what
           a real-world investor who rebalances would achieve.

           F.      Ignores Liquidity Needs and Other Portfolio Considerations

     46.   To calculate the 2030 net asset value, the Hrycay Report also assumes that the Sackler
           Family will not withdraw any funds from these accounts other than the Proposed Payments
           and does not make expenditures from these accounts to cover living expenses. I understand
           that the Side A and Side B of the Sackler Family each consist of many “pods” of smaller
           family units, each of which may have different (and potentially changing) investment
           objectives, liquidity needs, and risk preferences. 42 These factors affect the target
           composition of the investment portfolio, which in turn will affect investment outcomes.
           Investment objectives do not remain constant over time. These objectives commonly
           change and may be influenced by a variety of factors, including lifecycle events, material
           changes in wealth, and risk tolerance. The Hrycay Report fails to incorporate potential
           changes in investment objectives and their potential impact on liquidity requirements, and
           instead assumes that assets will uniformly remain in potentially higher growth but less
           liquid investment classes.

     47.   Further, I understand that there are complex cross-guarantees among the many entities
           comprising the Side A and Side B branches of the Sackler Family. These may affect the
           construction of the portfolios and the availability of funds for the Proposed Payments and
           other liquidity needs. I also understand that the “pods” are also negotiating credit support
           agreements with the settling parties that may result in additional constraints on the
           construction of their portfolios and availability of funds.

           G.      Returns of Individual Investments Likely Will Deviate from Benchmark
                   Indices

     48.   Mr. Hrycay assumes that each of the actual investments held by the Sackler Family will
           earn the same return as the benchmark index that Mr. Hrycay selected. For example, the


42
      Disclosure Statement, pp. 164, 171.


                                                 Page 16/18
     19-23649-rdd       Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                       Expert Report of Matthew D. Cain PhD Pg 20 of 35
                                                    Professional Eyes Only / Highly Confidential
                                                                     Subject to Protective Order
           IAC category, among the largest asset categories in the portfolio, represents investments
           in various foreign pharmaceutical companies. 43 The Hrycay Report assumes these
           investments will earn the same return as the index of all stocks in all countries other than
           the US. Even within the US, historical data show that pharma companies often earn returns
           that differ significantly from a broad market index. For example, the S&P Pharmaceuticals
           Select Industry Index earned an 8.8% annual return over the ten years ending July 1, 2021,
           as compared to 12.4% for the S&P Composite 1500. 44


IV.        FUTURE VALUE OF PROPOSED PAYMENTS

     49.   The present value of the Proposed Payments calculated in the Hrycay Report are not
           directly comparable to the future value of the Sackler family net assets as calculated in the
           Hrycay Report because they occur at different points in time. The future value of the
           Proposed Payments would represent additional net wealth of the Sackler family absent any
           Proposed Payments. By way of example, applying the 5.42% growth rate – that is, the
           weighted average of the 2021-2030 annual returns assumed in the Hrycay Report – the
           payments would grow to $5.35 billion. I calculate the value of the Proposed Payments in
           June 2030, assuming the funds continued to grow at 5.42%, which is the weighted average
           of the 2021-2030 annual returns assumed in the Hrycay Report. 45

     50.   Exhibit 7 shows that the Proposed Payments grow to $5.35 billion when invested at 5.42%.
           In other words, by making the Proposed Payments, the Sackler family is forgoing not only
           the principal of those payments, but any return that could be generated on that amount. The
           Sackler Family would be wealthier in June 2030 than if it did not make the Proposed
           Payments.




43
      U.S. Department of Justice, “Plea Agreement with Purdue Pharma L.P.,” October 20, 2020, available at
      <https://www.justice.gov/opa/press-release/file/1329576/download>, Exhibit A.
44
      S&P Dow Jones Indices, “S&P Pharmaceuticals Select Industry Index,” June 30, 2021, available at
      <https://www.spglobal.com/spdji/en/idsenhancedfactsheet/file.pdf?calcFrequency=M&force_download=true&h
      ostIdentifier=48190c8c-42c4-46af-8d1a-0cd5db894797&indexId=2355>.
45
      Exhibit 3.


                                                Page 17/18
19-23649-rdd    Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
               Expert Report of Matthew D. Cain PhD Pg 21 of 35
                                            Professional Eyes Only / Highly Confidential
                                                             Subject to Protective Order




                                                  ______________________

                                                       Matthew D. Cain




                                     Page 18/18
  19-23649-rdd       Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13                           Ex. B -
                                       APPENDIX
                    Expert Report of Matthew D. CainA PhD Pg 22 of 35



Matthew D. Cain, Ph.D.                                                                          July 2021

E-mail: mdcain@outlook.com                                                                    Homepage
Mobile: 574-485-8065                                                                              SSRN



Education
Ph.D., Finance, August 2007                                Purdue University, West Lafayette, IN
B.S., Finance, May 2001                                    Grove City College, Grove City, PA


Professional and Academic Experience
Senior Fellow, Berkeley Center for Law and Business; Senior Visiting Scholar, Berkeley Law School,
  University of California, 2019-Present

Visiting Research Fellow, Harvard Law School Program on Corporate Governance, 2018-2019

Advisor to Commissioner Robert J. Jackson, Jr., U.S. Securities and Exchange Commission, 2018

Economic Fellow / Financial Economist, Office of Litigation Economics, Division of Economic and Risk
  Analysis, U.S. Securities and Exchange Commission, 2014-2018

Assistant Professor of Finance, Mendoza College of Business, University of Notre Dame, Notre Dame, IN,
  2008-2014

Visiting Faculty, Krannert School of Management, Purdue University, West Lafayette, IN, 2007-2008

Analyst, Debt Capital Markets, National City Bank, Cleveland, OH, 2001-2003


Publications

Retail Shareholder Participation in the Proxy Process: Monitoring, Engagement and Voting (with Alon
  Brav and Jonathon Zytnick), Journal of Financial Economics, forthcoming.

Does Revlon Matter? An Empirical and Theoretical Study (with Sean J. Griffith, Robert J. Jackson, Jr., and
 Steven Davidoff Solomon), California Law Review 108, 1683-1731 (2020).

Intermediation in Private Equity: The Role of Placement Agents (with Stephen B. McKeon and Steven
  Davidoff Solomon), Journal of Financial and Quantitative Analysis 55, 1095-1116 (2020).

Mootness Fees (with Jill E. Fisch, Steven Davidoff Solomon, and Randall S. Thomas), Vanderbilt Law
 Review 72, 1777-1816 (2019).

The Myth of Morrison: Securities Fraud Litigation Against Foreign Issuers (with Robert Bartlett, Jill E.
  Fisch, and Steven Davidoff Solomon), The Business Lawyer 74, 967-1013 (2019).




                                                  Page 1
  19-23649-rdd       Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13                         Ex. B -
                                       APPENDIX
                    Expert Report of Matthew D. CainA PhD Pg 23 of 35


The Shifting Tides of Merger Litigation (with Jill E. Fisch, Steven Davidoff Solomon, and Randall S.
  Thomas), Vanderbilt Law Review 71, 603-640 (2018).

Do Takeover Laws Matter? Evidence from Five Decades of Hostile Takeovers (with Stephen B. McKeon
 and Steven Davidoff Solomon), Journal of Financial Economics 124, 464-485 (2017).

CEO Personal Risk-Taking and Corporate Policies (with Stephen B. McKeon), Journal of Financial and
  Quantitative Analysis 51, 139-164 (2016).

How Corporate Governance Is Made: The Case of the Golden Leash (with Jill E. Fisch, Sean J. Griffith, and
 Steven Davidoff Solomon), University of Pennsylvania Law Review 164, 649-702 (2016).

A Great Game: The Dynamics of State Competition and Litigation (with Steven Davidoff Solomon), Iowa
  Law Review 100, 465-500 (2015).

Broken Promises: Private Equity Bidding Behavior and the Value of Reputation (with Antonio J. Macias
  and Steven Davidoff Solomon), Journal of Corporation Law 40, 565-598 (2015).

Information Production by Investment Banks: Evidence from Fairness Opinions (with David J. Denis),
  Journal of Law and Economics 56, 245-280 (2013).

Delaware’s Competitive Reach (with Steven Davidoff Solomon), Journal of Empirical Legal Studies 9, 92-
 128 (2012).

Form Over Substance? Management Buy-outs and the Value of Corporate Process (with Steven Davidoff
  Solomon), Delaware Journal of Corporate Law 36, 1-54 (2011).

Earnouts: A Study of Financial Contracting in Acquisition Agreements (with David J. Denis and Diane K.
  Denis), Journal of Accounting and Economics 51, 151-170 (2011).


Presentations
Arizona State University College of Law, 2020
U.C. Berkeley School of Law, 2019; 2018
Vanderbilt University Law School, 2019
Berkeley Center for Law and Business, 2018
Cornerstone Research, 2018
Cornell University, 2016; 2015
Oxera, London, 2016
Institute for Law and Economics, University of Pennsylvania, 2015
U.C. Berkeley M&A Roundtable, New York, 2015
American Bar Association, Business Law, Private Equity M&A Subcommittee meeting, 2015
Virginia Commonwealth University, 2015
American Finance Association, annual meeting, 2015
Argentum Centre for Private Equity Symposium, Bergen, Norway, 2014
U.S. Securities and Exchange Commission, 2014
American Law and Economics Association, University of Chicago, 2014
The Brattle Group, 2013




                                                  Page 2
  19-23649-rdd       Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13                       Ex. B -
                                       APPENDIX
                    Expert Report of Matthew D. CainA PhD Pg 24 of 35


U.S. Securities and Exchange Commission, 2013
Institute for Law and Economics, University of Pennsylvania, 2013
All Indiana Conference, 2013; 2010; 2009
American Law and Economics Association, Stanford Law School, 2012
George Washington University Law School, 2012
American Finance Association, annual meeting, 2012
Ohio State, 2011
Ohio University, 2011
Conference on Empirical Legal Studies, Yale Law School, 2010
Argentum Conference and Symposium on “Private Equity: The Road Ahead,” Stockholm, Sweden, 2010
Purdue Alumni Conference, 2010
American Finance Association, annual meeting, 2008
Indiana University, 2008
Penn State, 2008
University of Arizona, 2008
University of Colorado, 2008
University of Florida, 2008
University of North Carolina at Chapel Hill, 2008
University of Notre Dame, 2008
University of Oregon, 2008
University of Pittsburgh, 2008
Virginia Tech, 2008
Financial Management Association, annual meeting, 2007
University of Georgia, 2007
University of Kentucky, 2007
Western Finance Association, annual meeting, 2006


Journal Referee: Review of Financial Studies, Journal of Financial and Quantitative Analysis, Journal of
Corporate Finance, European Financial Management, Journal of Empirical Legal Studies, Financial
Management, North American Journal of Economics and Finance, International Review of Law &
Economics, Managerial and Decision Economics, Annals of Finance, Journal of Economics and Business


Teaching Experience
UC Berkeley School of Law
   LAW 251.52: Economics of Corporate and Securities Litigation, Fall: 2020

University of Notre Dame, Mendoza College of Business
    FIN 70400: Corporate Restructuring, Mergers & Acquisitions (MBA Elective), Fall: 2008-2013
    FIN 40410: Mergers and Acquisitions, Fall: 2008-2013

Purdue University, Krannert School of Management
   MGMT 412: Financial Markets and Institutions, Spring: 2006 & 2008
   MGMT 610: Financial Management I (MBA Core), Fall: 2007




                                                 Page 3
    19-23649-rdd      Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13                       Ex. B -
                                        APPENDIX
                     Expert Report of Matthew D. CainA PhD Pg 25 of 35


Expert Witness Experience
•    Abu Dhabi Investment Authority v. Mylan N.V. and Mylan Inc., Case No. 1:20-cv-01342 (S.D. Ny).
     Report May 2021.

•    International Brotherhood of Electrical Workers Local 98 Pension Fund, et al. v. Deloitte & Touche,
     LLP and Deloitte LLP, Case No. 3:19-cv-3304 (D. Sc.). Report April 2021.

•    Securities and Exchange Commission v. James Wallace Nall, III, et al., Case No. 2:19-cv-702-TFM-C
     (S.D. Al.). Report April 2021. Rebuttal Report June 2021. Deposition June 2021.

•    Mark Stoyas and New England Teamsters & Trucking Industry Pension Fund, Plaintiffs, and
     Automotive Industries Pension Trust Fund, Lead Plaintiff, v. Toshiba Corporation, Case No. 2:15-cv-
     04194-DDP(JCx) (C.D. Ca.). Report February 2021. Deposition May 2021.

•    Plymouth County Retirement System, et al. v. Patterson Companies, Inc., et al., Case No. 0:18-cv-
     00871-MJD-HB (D. Mn.). Report January 2021. Deposition March 2021.

•    In re Novo Nordisk Securities Litigation, Case No. 3:17-cv-00209-BRM-LHG (D. Nj.). Rebuttal Report
     December 2020. Deposition February 2021.

•    In re Facebook, Inc. Securities Litigation, Case No. 5:18-cv-01725-EJD (N.D. Ca). Declaration October
     2020.

•    In re Qualcomm/Broadcom Merger Securities Litigation, Case No. 3:18-cv-01208-CAB-AHG (S.D. Ca.).
     Declaration May 2020.

•    In re Banc of California Securities Litigation, Case No. 8:17-cv-00118-AG-DFM (C.D. Ca.). Report April
     2019.

•    Tharp v. Acacia Communications, Inc., Case No. 17-cv-11504 (D. Mass.). Declaration November 2018.

•    Securities and Exchange Commission v. Avent, Case No. 1:16-cv-02459-WMR (N.D. Ga.). Report
     March 2017. Deposition May 2017. Jury Trial August 2019.

•    In the Matter of Lawrence I. Balter d/b/a Oracle Investment Research, File No. 3-17614 (SEC Admin.
     Proc.). Report March 2017.

•    Securities and Exchange Commission v. Huang, Case No. 2:15-cv-00269-MAK (E.D. Pa.). Report
     September 2015. Declaration October 2015. Jury Trial January 2016.

•    Securities and Exchange Commission v. Alyasin, Case No. 4:15-cv-00566 (S.D. Tex.). Declaration
     March 2015.




                                                  Page 4
  19-23649-rdd     Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13 Ex. B -
                  Expert Report of Matthew D. Cain PhD Pg 26 of 35
                                               Professional Eyes Only / Highly Confidential
                                                                Subject to Protective Order


                                        APPENDIX B

                               MATERIALS RELIED UPON

Case Documents
Disclosure Statement for Fifth Amended Joint Chapter 11 Plan of Reorganization of Purdue
   Pharma L.P. and its Affiliated Debtors, June 3, 2021.
Expert Report of Timothy J. Martin on Behalf of the Mortimer-Side Initial Covered Sackler
   Persons, June 15, 2021.
Expert Report of William P. Hrycay, CFA, June 15, 2021.
PEO - Distributions Chart.

Books, Publications, and Public Data
Berk, Jonathan and Peter DeMarzo, Corporate Finance, 4th ed., Pearson, 2017.
BlackRock Investment Institute, “BlackRock asset class return, uncertainty, volatility and
   correlation expectations,” March 31, 2021, available at <https://www.blackrock.com/blk-inst-
   assets/images/tools/blackrock-investment-institute/cma/BlackRock-Capital-Market-
   Assumptions.xlsx>.
BlackRock Investment Institute, “Building resilience: a framework for strategic asset allocation,”
   December 2018, available at <https://www.blackrock.com/corporate/literature/whitepaper/bii-
   portfolio-perspectives-december-2018.pdf>.
BlackRock Investment Institute, “Capital market assumptions,” May 2021, available at
   <https://www.blackrock.com/institutions/en-us/insights/charts/capital-market-assumptions>.
Campbell, John, Andrew Low, and A. Craig MacKinlay, The Econometrics of Financial
   Markets, 1997.
Investment Company Institute, “ICI Research Perspective: Trends in the Expenses and Fees of
   Funds, 2019,” March 2020, available at
   <https://www.ici.org/system/files/attachments/pdf/per26-01.pdf >, p. 5.
S&P Dow Jones Indices, “S&P Pharmaceuticals Select Industry Index,” June 30, 2021, available
   <https://www.spglobal.com/spdji/en/idsenhancedfactsheet/file.pdf?calcFrequency=M&force_
   download=true&hostIdentifier=48190c8c-42c4-46af-8d1a-0cd5db894797&indexId=2355>.
U.S. Department of Justice, “Plea Agreement with Purdue Pharma L.P.,” October 20, 2020,
   available at <https://www.justice.gov/opa/press-release/file/1329576/download>.

Websites
Forbes, “#30 Sackler Family,” 2021, available at
   <https://www.forbes.com/profile/sackler/?sh=22f72e485d63>.
Preqin Academy, Lesson 2.3, “Private Capital Fund Terms,” 2021, available at
   <https://www.preqin.com/academy/lesson-2-private-capital/private-capital-fund-terms>.
Preqin Academy, Lesson 3.3, “Hedge Fund Fees, Types, and Structures,” 2021, available at
   <https://www.preqin.com/academy/lesson-3-hedge-funds/hedge-fund-fees-types-and-
   structures>.
Prime Clerk, “Purdue Pharma L.P.: Case No. 19-23649,” 2021, available at
   <https://restructuring.primeclerk.com/purduepharma/>.
                             19-23649-rdd        Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13                     Ex. B -
                                                                                                                               Professional Eyes Only / Highly Confidential
                                                Expert Report of Matthew D. Cain PhD Pg 27 of 35
                                                                                                                                                Subject to Protective Order
                                                                     EXHIBIT 1

              HRYCAY ESTIMATED NET ASSET VALUE FOR SIDE A “MORTIMER SIDE” OF SACKLER FAMILY
                                       MARCH 31, 2021 – JUNE 30, 2030


                                                                           Est. Value as of   Est. Value as of   2021–2030 Annual     2021–2030
                            Asset or Liability Class Name                    3/31/2021          6/30/2030           Return Rate         CAGR
                                        [A]                                      [B]                [C]                [D]                [E]
       Assets
 [1]    Cash/Cash Equivalents (US)                                            $344,934,265       $153,779,553          0.8%              (8.4%)
 [2]    Cash/Cash Equivalents (ex-US)                                         $291,185,993       $130,643,537          0.9%              (8.3%)
 [3]    Investments in brokerage accounts / Quoted investments (US)            $92,660,035        $58,323,855          4.7%              (4.9%)
 [4]    Investments in brokerage accounts / Quoted investments (ex-US)        $783,248,595       $524,846,614          5.4%              (4.2%)
 [5]    Investments in related and third parties (US)                         $886,249,370     $1,594,748,287          6.6%               6.6%
 [6]    Investments in related and third parties (ex-US)                      $434,890,256       $840,649,556          7.4%               7.4%
 [7]    Accounts Receivable (US)                                               $14,015,397         $6,248,383          0.8%              (8.4%)
 [8]    Accounts Receivable (ex-US)                                            $16,350,413         $7,335,778          0.9%              (8.3%)
 [9]    Loans to third parties (US)                                             $1,458,551         $1,213,039          1.8%              (2.0%)
[10]    Loans to third parties (ex-US)                                          $1,085,904           $947,902          2.4%              (1.5%)
[11]    Notes Receivable from Related Parties (US)                             $83,854,041        $40,969,599          1.8%              (7.5%)
[12]    Notes Receivable from Related Parties (ex-US)                         $291,052,595       $149,254,777          2.4%              (7.0%)
[13]    Retirement Accounts (US)                                                $5,159,027         $7,870,442          4.7%               4.7%
[14]    Residential Real Estate (US)                                          $160,804,306       $282,757,025          6.3%               6.3%
[15]    Residential Real Estate (ex-US)                                       $222,498,085       $285,085,257          2.7%               2.7%
[16]    Other Real Estate (US)                                                 $38,984,979        $68,550,879          6.3%               6.3%
[17]    Other Real Estate (ex-US)                                             $306,406,786       $392,596,894          2.7%               2.7%
[18]    Collectibles and other personal property (US)                          $70,868,559       $114,261,698          5.3%               5.3%
[19]    Collectibles and other personal property (ex-US)                      $133,915,060       $215,911,856          5.3%               5.3%
[20]    Other Misc Assets (US)                                                  $4,401,831         $4,756,342          0.8%               0.8%
[21]    Other Misc Assets (ex-US)                                               $7,974,047         $8,671,091          0.9%               0.9%
[22]    IAC                                                                 $2,485,610,642     $3,801,476,912          7.4%               4.7%
[23]    Total Assets                                                        $6,677,608,736     $8,690,899,277            n/a              2.9%

       Liabilities
[24]    Accounts Payable                                                        $5,522,536         $5,967,306          0.8%               0.8%
[25]    Notes Payable                                                         $303,574,673       $359,484,996          1.8%               1.8%
[26]    Debt - Secured                                                         $59,996,677        $71,046,457          1.8%               1.8%
[27]    Debt - Unsecured                                                       $50,033,450        $59,248,271          1.8%               1.8%
[28]    Other Liabilities                                                         $193,365           $208,938          0.8%               0.8%
[29]    Tax Obligation                                                          $3,760,994         $4,063,894          0.8%               0.8%
[30]    Est. Tax Liability: IAC                                               $820,251,224     $1,585,558,236          7.4%               7.4%
[31]    Est. Tax Liability: Unrealized Gains                                   $45,923,899        $70,059,983          4.7%               4.7%
[32]    Total Liabilities                                                   $1,289,256,818     $2,155,638,083            n/a              5.7%

[33] Net Asset Value                                                        $5,388,351,918     $6,535,261,194            n/a              2.1%

                                                                         Page 1 of 2
                                19-23649-rdd        Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13   Ex. B -
                                                                                                               Professional Eyes Only / Highly Confidential
                                                   Expert Report of Matthew D. Cain PhD Pg 28 of 35
                                                                                                                                Subject to Protective Order
                                                                        EXHIBIT 1

                 HRYCAY ESTIMATED NET ASSET VALUE FOR SIDE A “MORTIMER SIDE” OF SACKLER FAMILY
                                          MARCH 31, 2021 – JUNE 30, 2030


          Notes & Sources:
[A]-[B]   From Hrycay Report, at Exhibit 5.
    [C]   From Hrycay Report, at Exhibit 9.
    [D]   From Hrycay Report, at Exhibit 7.
    [E]   = ([C] / [B])^(1 / 9.25 years between 3/31/2021 and 6/30/2030) − 1.
   [23]   May not equal total assets summed in [1]:[22] due to rounding.
   [32]   May not equal total liabilities summed in [24]:[31] due to rounding.




                                                                                 Page 2 of 2
                                19-23649-rdd        Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13                        Ex. B -
                                                                                                                                     Professional Eyes Only / Highly Confidential
                                                   Expert Report of Matthew D. Cain PhD Pg 29 of 35
                                                                                                                                                      Subject to Protective Order
                                                                        EXHIBIT 2

                  HRYCAY ESTIMATED NET ASSET VALUE FOR SIDE B “RAYMOND SIDE” OF SACKLER FAMILY
                                           MARCH 31, 2021 – JUNE 30, 2030


                                                                                 Est. Value as of   Est. Value as of   2021–2030 Annual     2021–2030
                               Asset or Liability Class Name                       3/31/2021          6/30/2030           Return Rate         CAGR
                                          [A]                                          [B]                [C]                [D]                [E]
          Assets
    [1]    Cash and Cash Equivalents                                                $444,853,788       $298,997,721          0.8%              (4.2%)
    [2]    Accounts Receivable and Prepaid Expenses                                  $15,508,848        $10,423,897          0.8%              (4.2%)
    [3]    Marketable Securities and Hedge Funds                                  $2,393,136,470     $2,270,960,355          4.7%              (0.6%)
    [4]    Independent Associated Companies (IACs)                                $2,292,542,165     $3,731,766,250          7.4%               5.4%
    [5]    Notes Receivable                                                         $616,308,360       $453,966,819          1.8%              (3.3%)
    [6]    Other Investments                                                         $20,381,107        $31,092,743          4.7%               4.7%
    [7]    Private Equity Investments                                             $1,821,808,011     $2,779,290,070          4.7%               4.7%
    [8]    Real Estate Investments                                                  $506,534,287       $890,685,900          6.3%               6.3%
    [9]    Residential Real Estate                                                  $120,686,231       $212,213,718          6.3%               6.3%
   [10]    Life Insurance - Surrender Value                                           $2,701,541         $2,919,116          0.8%               0.8%
   [11]    Retirement Accounts                                                        $5,917,096         $9,026,926          4.7%               4.7%
   [12]    Artwork (including Jewelry)                                               $72,651,986       $117,137,126          5.3%               5.3%
   [13]    Total Assets                                                           $8,313,029,890    $10,808,480,642            n/a              2.9%

          Liabilities
   [14]    Accounts Payable                                                                    -                  -          0.8%                 n/a
   [15]    Long-Term Debt                                                           $506,705,885       $600,027,536          1.8%               1.8%
   [16]    Mortgage Debt                                                              $2,860,429         $3,311,416          1.6%               1.6%
   [17]    Short-Term Debt                                                          $181,574,445       $215,015,595          1.8%               1.8%
   [18]    Est. Tax Liability: IACs                                                 $756,556,691     $1,462,435,723          7.4%               7.4%
   [19]    Est. Tax Liability: Unrealized Gains                                     $320,728,500       $489,292,797          4.7%               4.7%
   [20]    Total Liabilities                                                      $1,768,425,950     $2,770,083,066            n/a              5.0%

   [21] Net Asset Value                                                           $6,544,603,940     $8,038,397,576            n/a              2.2%


          Notes & Sources:
[A]-[B]   From Hrycay Report, at Exhibit 6.
    [C]   From Hrycay Report, at Exhibit 10.
    [D]   From Hrycay Report, at Exhibit 8.
    [E]   = ([C] / [B])^(1 / 9.25 years between 3/31/2021 and 6/30/2030) − 1.
   [13]   May not equal total assets summed in [1]:[12] due to rounding.
   [20]   May not equal total liabilities summed in [14]:[19] due to rounding.
                  19-23649-rdd        Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13                           Ex. B -
                                                                                                                            Professional Eyes Only / Highly Confidential
                                     Expert Report of Matthew D. Cain PhD Pg 30 of 35
                                                                                                                                             Subject to Protective Order
                                                          EXHIBIT 3

                    HRYCAY ESTIMATED TOTAL NET ASSET VALUE FOR SACKLER FAMILY
                                    MARCH 31, 2021 – JUNE 30, 2030


                                                 Est. Value as of     Est. Value as of      2021–2030           Weighted
                                                   3/31/2021            6/30/2030             CAGR            Average Return
                                                      [A]                  [B]                  [C]                 [D]
          [1] Side A Assets                       $6,677,608,736       $8,690,899,277          2.89%               5.59%
          [2] Side A Liabilities                  $1,289,256,818       $2,155,638,083          5.71%               5.46%
          [3] Side A Net Assets                   $5,388,351,918       $6,535,261,194          2.11%               5.63%

          [4] Side B Assets                       $8,313,029,890      $10,808,480,642          2.88%               5.14%
          [5] Side B Liabilities                  $1,768,425,950       $2,770,083,066          4.97%               4.72%
          [6] Side B Net Assets                   $6,544,603,940       $8,038,397,576          2.25%               5.25%

          [7] Total Assets                       $14,990,638,626      $19,499,379,919          2.88%               5.34%
          [8] Total Liabilities                   $3,057,682,768       $4,925,721,149          5.29%               5.03%
          [9] Total Net Assets                   $11,932,955,858      $14,573,658,770          2.18%               5.42%


                Notes & Sources:
[A][1]-[B][3]   From Exhibit 1.
[A][4]-[B][6]   From Exhibit 2.
  [A]-[B][7]    = [1] + [4].
  [A]-[B][8]    = [2] + [5].
  [A]-[B][9]    = [3] + [6].
          [C]   = ([B] / [A])^(1 / 9.25 years between 3/31/2021 and 6/30/2030) − 1.
   [D][1]-[3]   Calculated from Exhibit 1, at columns [B] (Est. Value as of 3/31/2021) and [D] (2021–2030 Annual Return Rate).
   [D][4]-[6]   Calculated from Exhibit 2, at columns [B] (Est. Value as of 3/31/2021) and [D] (2021–2030 Annual Return Rate).
   [D][7]-[9]   Calculated from Exhibit 1 and Exhibit 2, at columns [B] (Est. Value as of 3/31/2021) and [D] (2021–2030 Annual Return Rate).
          19-23649-rdd     Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13                      Ex. B -
                                                                                                          Professional Eyes Only / Highly Confidential
                          Expert Report of Matthew D. Cain PhD Pg 31 of 35
                                                                                                                           Subject to Protective Order
                                               EXHIBIT 4

               ACTUAL ANNUAL RETURNS EARNED ON "TRUST A" AND "TRUST B"
                               AS OF SEPTEMBER 30, 2019


                                "Trust A"                      "Trust B"                     Combined
       Cash Flow Date   Cash Flows     End Balance     Cash Flows     End Balance    Cash Flows   End Balance
            [A]              [B]          [C]              [D]           [E]             [F]            [G]
 [1]    04/29/2010*      $21,680,000   $21,680,000               -              -    $21,680,000     $21,680,000
 [2]    08/18/2010        $3,000,000   $24,755,342               -              -     $3,000,000     $24,745,151
 [3]    09/23/2010       $18,000,000   $42,783,211               -              -    $18,000,000     $42,769,245
 [4]    10/14/2010          $206,757   $43,018,057               -              -       $206,757     $43,000,288
 [5]    12/30/2010        $1,000,000   $44,121,706               -              -     $1,000,000     $44,089,887
 [6]    01/01/2011*                -   $44,124,464        ($31,730)      ($31,730)      ($31,730)    $44,060,541
 [7]    01/13/2012                 -   $44,646,721     $24,036,903    $24,004,939    $24,036,903     $68,548,155
 [8]    02/09/2012          $462,000   $45,146,309               -    $24,017,542       $462,000     $69,060,069
 [9]    03/01/2012                 -   $45,175,868          $9,600    $24,036,949          $9,600    $69,108,777
[10]    04/23/2012        $6,500,000   $51,750,556               -    $24,061,727     $6,500,000     $75,707,592
[11]    07/13/2012        $9,000,000   $60,881,372               -    $24,099,645     $9,000,000     $84,873,093
[12]    10/12/2012          $398,000   $61,452,296               -    $24,142,315       $398,000     $85,479,564
[13]    01/09/2013                 -   $61,623,468      $5,000,000    $29,184,235     $5,000,000     $90,685,468
[14]    04/15/2013                 -   $61,808,637      $9,000,000    $38,238,899     $9,000,000     $99,921,115
[15]    12/17/2013       $12,575,000   $74,860,678               -    $38,422,705    $12,575,000    $113,162,810
[16]    01/29/2014        $7,500,000   $82,461,351               -    $38,454,924     $7,500,000    $120,794,427
[17]    03/04/2014        $2,315,296   $84,864,319      $1,037,991    $39,518,410     $3,353,287    $124,258,789
[18]    04/17/2014                 -   $84,981,101      $9,000,000    $48,552,319     $9,000,000    $133,406,675
[19]    06/16/2014                 -   $85,140,609      $1,305,000    $49,914,138     $1,305,000    $134,928,232
[20]    12/17/2014                 -   $85,631,635      $3,000,000    $53,093,487     $3,000,000    $138,601,039
[21]    03/05/2015                 -   $85,840,641      $1,304,000    $54,478,274     $1,304,000    $140,197,595
[22]    10/19/2015        $2,150,000   $88,604,511               -    $54,720,936     $2,150,000    $143,214,366
[23]    01/25/2016                 -   $88,876,310      $6,000,000    $60,825,570     $6,000,000    $149,594,274
[24]    03/04/2016          $400,000   $89,384,410               -    $60,871,702       $400,000    $150,151,639
[25]    08/19/2016          $935,000   $90,788,678               -    $61,070,826       $935,000    $151,768,231
[26]    01/09/2017                 -   $91,195,345      $1,100,000    $62,341,298     $1,100,000    $153,456,054
[27]    11/27/2018        $1,150,018   $94,324,612               -    $63,181,766     $1,150,018    $157,482,606
[28]    09/30/2019*         $326,000   $95,560,000               -    $63,561,000       $326,000    $159,121,000
[29] Actual Balance                    $95,560,000                    $63,561,000                   $159,121,000
      as of 9/30/2019




                                                     Page 1 of 2
                  19-23649-rdd       Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13                           Ex. B -
                                                                                                                           Professional Eyes Only / Highly Confidential
                                    Expert Report of Matthew D. Cain PhD Pg 32 of 35
                                                                                                                                            Subject to Protective Order
                                                         EXHIBIT 4

                      ACTUAL ANNUAL RETURNS EARNED ON "TRUST A" AND "TRUST B"
                                      AS OF SEPTEMBER 30, 2019


            Notes & Sources:
          * Three additional cash flows of -$320,000 from "Trust A," -$31,730 from "Trust B," and +$326,000 to "Trust A" assumed to occur on
              4/29/2010, 1/1/2011, and 9/30/2019, respectively. This is conservative because it assumes the two cash outflows occur at the
              Trusts' earliest respective dates in the data while the one cash inflow occurs on the latest possible date (i.e. , 9/30/2019).
              From PEO - Distributions Chart.
[A]-[B],[D] From PEO - Distributions Chart. Corresponds to cash flows for the "KAS 2010 Family Trust" and the "KAS 2011 Family Trust."
        [C] = End Balance for previous period × (1 + 1.15% interest rate)^(number of years from prior period to current period) + [B].
        [E] = End Balance for previous period × (1 + 0.71% interest rate)^(number of years from prior period to current period) + [D].
        [F] = [B] + [D].
        [G] = End Balance for previous period × (1 + 0.99% interest rate)^(number of years from prior period to current period) + [F].
       [29] From Martin Report, at Exhibit D (pp. 10, 123-124, 126). See also, Exhibit 6, at row [8].




                                                                 Page 2 of 2
                              19-23649-rdd        Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13                               Ex. B -
                                                                                                                                           Professional Eyes Only / Highly Confidential
                                                 Expert Report of Matthew D. Cain PhD Pg 33 of 35
                                                                                                                                                            Subject to Protective Order
                                                                      EXHIBIT 5

                                 HRYCAY EXPECTED RETURNS EARNED ON "TRUST A" AND "TRUST B"
                                                  AS OF SEPTEMBER 30, 2019


                                                                                                                                       2021–2030 Annual
                            Asset or Liability Class Name                   "Trust A"             "Trust B"           Combined            Return Rate
                                          [A]                                   [B]                  [C]                  [D]                  [E]
                 Assets
          [1]     Cash/Cash Equivalents (US)                                  $37,189,000          $61,832,000          $99,021,000           0.80%
          [2]     Cash/Cash Equivalents (ex-US)                                $1,158,000           $1,806,000           $2,964,000           0.90%
          [3]     Investments in related and third parties (US)               $51,694,000                    -          $51,694,000           6.60%
          [4]     Investments in related and third parties (ex-US)             $6,954,000                    -           $6,954,000           7.40%
          [5]     Accounts Receivable (US)                                     $2,065,000                    -           $2,065,000           0.80%
          [6]     Total Assets                                                $99,060,000          $63,638,000         $162,698,000              n/a
                 Liabilities
          [7]      Est. Tax Liability: Unrealized Gains                        $3,500,000              $77,000           $3,577,000           4.70%
          [8] Net Asset Value                                                 $95,560,000          $63,561,000         $159,121,000              n/a


          [9] Weighted Average Return                                           4.28%                0.80%                2.89%


                 Notes & Sources:
[1][A]-[8][C]    From Martin Report, at Exhibit D (pp. 10, 123-124, 126).
   [1]-[8][D]    = [B] + [C].
    [1]-[8][E]   From Exhibit 1. See also, Hrycay Report, at Exhibit 7.
           [9]   Calculated from columns [D] and [E], at rows [1]-[8], as weighted average of assets/liabilities and 2021–2030 annual return rates.
  19-23649-rdd          Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13   Ex. B -
                                                                                   Professional Eyes Only / Highly Confidential
                       Expert Report of Matthew D. Cain PhD Pg 34 of 35
                                                                                                    Subject to Protective Order
                                            EXHIBIT 6

 ACTUAL VS. HRYCAY-EXPECTED RETURNS FOR "TRUST A" AND "TRUST B"
                     AS OF SEPTEMBER 30, 2019


                                            "Trust A"     "Trust B"     Combined
                                               [A]          [B]           [C]
[1] Actual Return Earned (2010–2019)          1.15%        0.71%         0.99%
[2] Hrycay Expected Return                    4.28%        0.80%         2.89%
[3] Difference                               (3.13%)       (0.08%)       (1.90%)


    Notes & Sources:
[1] From Exhibit 4.
[2] From Exhibit 5.
[3] = [1] − [2].
                                             19-23649-rdd        Doc 3442-2 Filed 08/05/21 Entered 08/05/21 15:49:13                             Ex. B -
                                                                                                                                                        Professional Eyes Only / Highly Confidential
                                                                Expert Report of Matthew D. Cain PhD Pg 35 of 35
                                                                                                                                                                         Subject to Protective Order
                                                                                     EXHIBIT 7

                                                                      FUTURE VALUE OF PROPOSED PAYMENTS
                                                                           JUNE 30, 2021 – JUNE 30, 2030


                                            6/30/2021     6/30/2022    6/30/2023     6/30/2024    6/30/2025     6/30/2026    6/30/2027     6/30/2028    6/30/2029    6/30/2030          Total
                                                [A]          [B]           [C]          [D]           [E]          [F]          [G]           [H]           [I]          [J]            [K]
[1] Proposed Payment Schedule                     $300         $350          $350         $350          $350         $300       $1,000          $475          $425         $375         $4,275
[2] Future Value Factor                          1.608        1.525         1.447        1.372         1.302        1.235        1.172         1.111         1.054        1.000
[3] Future Value of Proposed Payments             $482         $534          $506         $480          $456         $371        $1,172         $528         $448          $375          $5,352


       Notes & Sources:
       In $ millions.
 [1]   From Disclosure Statement, pp. 153-154. Assumes that none of the discretionary payment amounts in 2029 and 2030 are deferred to 2031. See Hrycay Report, pp. 18-19
 [2]   Calculated as (1 + 5.42% discount rate )^(Number of years until 6/30/2030). Discount rate corresponds to Total Net Assets Weighted Average Return (from Exhibit 3, at [D][9]).
 [3]   = [1] × [2].
[K]    Except for [K][2], calculated as sum of [A] to [J].
